Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 1/24/22, Applicant amended claims 1, 5, 7-8, 12, and 14-15, canceled no claims, and added no new claims.  Claims 1-3, 5-10, and 12-17 are presented for examination.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, 8, and 15 each recites performing a word segmentation on an inputted search term, and performing a search intent analysis based on the word segmentation result and the search term using a trained search intent analysis model in a machine learning approach, to determine whether the search term contains an answer requirement, and performing a word segmentation and a search intent analysis and determining whether a search term contains an answer requirement are mental processes accomplishable in the human mind or on paper.  Examiner notes a trained search intent analysis model in a machine learning approach is recited highly generally and merely applies said model or a machine learning methodology and is not sufficient to overcome the recited mental processes.  Additional elements recited include in response to determining that the search 
Claims 2 and 9 each recites matching the search term and a preset question keyword library (matching data is a mental process accomplishable in the human mind or on paper); and determining, if the matching is successful, the search term containing the answer requirement (determining is an evaluation, a mental process).  Claims 3 and 10 each recites acquiring a historical search result of the search term and category information of the historical search result (retrieving data from memory is routine and conventional per list in MPEP 2106.05(d) part II); and determining, in response to determining the acquired category information being a question-answer category or a content recommendation category, the search term containing the answer requirement (determining is an evaluation, a mental process).  Claims 5 and 12 each recites combining extracted keywords and preset recommendation content corresponding to the keywords, to generate a corresponding search result, which is routine and conventional in the art per Pinckney (US 20130124449 paragraph 0141 figure 18 combining answer content “Rusty” and to-be-recommended reviews to display as result), Orr (US 20170068670 paragraph 0098 figure 6A combining answer results 612 with additional content 608, 610), and Venkataraman (US 20170364520 paragraph 0077 figure 4 combining answer content 404, 406 with to-be-recommended content 408, 410).
Claims 6 and 13 each recites pushing each search result, which is routine and conventional in the art per Pinckney (US 20130124449 paragraph 0141 figure 18 combining answer content “Rusty” and to-be-recommended reviews to display as result), Orr (US 20170068670 paragraph 0098 figure 6A combining answer results 612 with additional content 608, 610), and Venkataraman (US 20170364520 paragraph 0077 figure 4 combining answer 

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinckney et al (US 20130124449), hereafter known as Pinckney.
With respect to claims 1, 8, and 15, Pinckney teaches:
performing a word segmentation on an inputted search term, and performing a search intent analysis based on the word segmentation result and the search term using a trained search intent analysis model in a machine learning approach, to determine whether the search term contains an answer requirement (paragraph 0140 figure 17 word segmentation on answer to question “is this the name for a male or female dog?”, search analysis on puppy names based on answer to said question, paragraph 0167 uses machine learning model in segmentation, analysis of questions asked); 
in response to determining that the search term contains the answer requirement, retrieving an answer content corresponding to the answer requirement using the search term (paragraph 0141 figure 18 retrieving answer content for example “Rusty”); 
acquiring to-be-recommended content associated with the answer content (paragraph 0141 searching/acquiring other content to recommend, for example reviews from other users on dog names); 
combining the answer content and the to-be-recommended content, to generate at least one search result (figure 18 showing combined puppy names and other users’ reviews/opinions in search result); and 
creating a plurality of entry columns for displaying the at least one search result in a search result page (figure 8 displaying search results in multiple columns).
With respect to claims 2 and 9, Pinckney teaches:

determining, if the matching is successful, the search term containing the answer requirement (paragraph 0185 matching question term to begin dialog/feedback).
With respect to claims 3 and 10, Pinckney teaches:
acquiring a historical search result of the search term and category information of the historical search result (paragraph 0085 historical search result using previous answers to questions for keywords); and 
determining, in response to determining the acquired category information being a question-answer category or a content recommendation category, the search term containing the answer requirement (paragraph 0085 using dialog/feedback to determine answers to keyword search terms).
With respect to claims 5 and 12, Pinckney teaches combining extracted keywords and preset recommendation content corresponding to the keyword, to generate a corresponding search result (paragraph 0141 combine keyword puppy name and user reviews of puppy names in generating a search result).
With respect to claims 6 and 13, Pinckney teaches pushing each search result (paragraph 0241 pushing search results).
With respect to claims 7 and 14, Pinckney teaches:
ranking matching degrees corresponding to the at least one search result (paragraph 0141 answers ranked by relevancy (degree), also paragraph 0105 ranking degrees of matching to attributes (ex. most likely to least likely), further description in paragraphs 0126, 0138);

creating a link for pointing to a page including the at least one search results, and pushing the link (paragraph 0241 providing links to recommended pages in search results for example restaurant pages).

Responses to Applicant’s Remarks
	Regarding objections to claims 5 and 12 for antecedent basis of “the extracted keywords” and “the preset recommended content,” in view of amendments reciting “extracted keywords” and “preset recommendation content,” these objections are withdrawn.  Regarding rejections of claims 1-3, 5-10, and 12-17 under 35 U.S.C. 101 for reciting mental processes, Applicant’s arguments have been considered but are not persuasive.  On page 8 of his Remarks, Applicant asserts that the amendment “creating a plurality of entry columns for displaying the at least one search result in a search result page” integrates the mental processes into a practical application.  Examiner respectfully disagrees and notes that the amendment merely claims creating a plurality of entry columns and do not recite what information is placed in the entry columns or any other details of complexity regarding the invention.  Examiner found support in the specification for creating a plurality of entry columns in paragraph 0078 and found no additional such details of complexity in the specification or in related figures 4 or 5a-5c.  Thus creating a plurality of entry columns is creating data and is insignificant extra-solution activity and does not integrate the claims into a practical application.  Also, creating a plurality of entry columns is not an unconventional step and is routine and conventional activity as shown in the rejection above and thus is not sufficient to make the claimed invention more than the recited mental processes.  .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/4/22